        Case: 3:21-cv-00008-bbc Document #: 12 Filed: 03/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN


TOM MAGNAFICI,

       Plaintiff,

v.                                                                 Case No. 3:21-cv-8

TOWN OF OSCEOLA,

       Defendant.


                         STIPULATION OF PARTIAL DISMISSAL


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Tom Magnafici (“Plaintiff”),

and Defendant Town of Osceola (“Defendant”), through their respective undersigned

attorneys, do hereby stipulate to the entry of an Order dismissing Count III, Intentional

Infliction of Emotional Distress, and Count IV, Civil Conspiracy, of Plaintiff’s Complaint

with prejudice. Plaintiff and Defendant stipulate that all other causes of action in

Plaintiff’s Complaint shall not be dismissed pursuant to this Stipulation.

       The Parties shall bear their own attorney’s fees and costs and shall not be

entitled to tax any costs or disbursements with regard to this stipulation. The Court

may enter an order to this effect without hearing or further notice to the Parties.

The Parties waive their respective rights of appeal as to any Order of Dismissal or

Judgment of Dismissal with regard to Count III, Intentional Infliction of Emotional




                                               1
       Case: 3:21-cv-00008-bbc Document #: 12 Filed: 03/26/21 Page 2 of 2




Distress, and Count IV, Civil Conspiracy, of Plaintiff’s Complaint with prejudice entered

upon the foregoing stipulation.



Dated: March26, 2021                       TREPANIER MACGILLIS BATTINA, P.A.


                                           By: /s/ Gregory M. Miller
                                               Gregory M. Miller
                                               State Bar No. 1067368
                                               310 Fourth Avenue South
                                               Minneapolis, MN 55415
                                               (612) 455-0500
                                               gmiller@trepanierlaw.com
                                               ATTORNEYS FOR TOM MAGNAFICI


Dated: March 26, 2021                      CRIVELLO CARLSON, S.C.


                                           By: /s/ Jerilyn Jacobs
                                               Jerilyn Jacobs
                                               State Bar No. 1058334
                                               7 South Dewey Street, Suite 120
                                               Eau Claire, WI 54701
                                               (715) 598-1730
                                               jjacobs@crivellocarlson.com
                                               ATTORNEYS FOR TOWN OF OSCEOLA




                                              2
